Exhibit 10.7

2011 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION, a Delaware corporation (the
“Corporation”), and (NAME), an employee of the Corporation or one of its
Subsidiaries (the “Grantee”), for good and valuable consideration the receipt
and adequacy of which are hereby acknowledged and intending to be legally bound
hereby, agree as follows:

1. Restricted Stock Award. The Corporation hereby confirms the award to the
Grantee of (NUMBER) shares of Common Stock, par value $0.01 per share, of the
Corporation (the “Common Stock”) under and subject to the terms and conditions
of the Corporation’s 2011 Stock Incentive Plan (the “Plan”) and this Agreement
(the “Restricted Stock”). The Plan is incorporated by reference and made a part
of this Agreement as though set forth in full herein. Terms which are
capitalized but not defined in this Agreement have the same meaning as in the
Plan unless the context otherwise requires. This Restricted Stock award shall be
effective as of (DATE) (the “Effective Date”), provided that this Agreement is
executed by the Grantee and delivered to the Corporation. As of the Effective
Date, the Grantee shall be a shareholder of the Corporation with respect to the
Restricted Stock and shall have all the rights of a shareholder with respect to
the Restricted Stock, including the right to vote the Restricted Stock and to
receive all dividends and other distributions paid with respect to such
Restricted Stock, subject to the restrictions of the Plan and this Agreement.

2. Acceptance of Restricted Share Award. The Grantee accepts the award of the
Restricted Stock confirmed hereby, subject to the restrictions of the Plan and
this Agreement.

3. Restrictions.

A. If the Grantee’s employment with the Corporation or any of its Subsidiaries
terminates on the dates set forth below in this Section 3(A) for any reason or
without any reason, other than as a result of the Grantee’s death or permanent
and total disability (within the meaning of Section 22(e)(3) of the Internal
Revenue Code of 1986 (the “Code”) or any successor section), and the employment
restriction has not previously lapsed by virtue of Section 3(C) hereof, the
shares of the Restricted Stock set forth in the table below in this Section 3(A)
which have not been previously forfeited to the Corporation shall, upon such
termination of employment and without any further action, be forfeited to the
Corporation by the Grantee and cease to be issued and outstanding shares of the
Common Stock of the Corporation:

 

Date of Termination of Employment

   Number of Shares of the
Restricted Stock Forfeited     

On or Before March 1, 2012

     (NUMBER ) 

Between March 1, 2012 and March 1, 2013, inclusive

     (NUMBER ) 

Between March 1, 2013 and March 1, 2014 inclusive

     (NUMBER ) 

Between March 1, 2014 and March 1, 2015 inclusive

     (NUMBER ) 

On and After March 1, 2015

     0   

 

1



--------------------------------------------------------------------------------

If the Grantee remains employed with the Corporation or any of its Subsidiaries
on the respective dates on which the shares of the Restricted Stock are no
longer subject to forfeiture under the preceding table, the shares of the
Restricted Stock have not been previously forfeited to the Corporation pursuant
to Section 3(B) hereof and the employment restriction has not previously lapsed
by virtue of Section 3(C) hereof, the employment restriction imposed hereby on
the respective shares of the Restricted Stock shall lapse, such shares shall
become vested, and the Corporation shall instruct its transfer agent that such
shares are no longer to be designated as restricted on the transfer agent’s
book-entry records of the owners of the Common Stock. If the Grantee’s
employment with the Corporation or any of its Subsidiaries terminates as a
result of the Grantee’s death or permanent and total disability (within the
meaning of Section 22(e)(3) of the Code or any successor section), the
employment restriction imposed hereby on the shares of the Restricted Stock
which have not been previously forfeited to the Corporation pursuant to
Section 3(B) hereof and on which the employment restriction has not previously
lapsed shall lapse, such shares shall become vested, and the Corporation shall
instruct its transfer agent that such shares are no longer to be designated as
restricted on the transfer agent’s book-entry records of the owners of the
Common Stock.

B. If the Grantee (i) engages in the operation or management of a business
(whether as owner, partner, officer, director, employee or otherwise and whether
during or after termination of employment) which is in competition with the
Corporation or any of its Subsidiaries (provided, however, that this clause
shall not apply if Section 8(D) of the Plan applies), (ii) induces or attempts
to induce any customer, supplier, licensee or other individual, corporation or
other business organization having a business relationship with the Corporation
or any of its Subsidiaries to cease doing business with the Corporation or any
of its Subsidiaries or in any way interferes with the relationship between any
such customer, supplier, licensee or other person and the Corporation or any of
its Subsidiaries or (iii) solicits any employee of the Corporation or any of its
Subsidiaries to leave the employment thereof or in any way interferes with the
relationship of such employee with the Corporation or any of its Subsidiaries,
the Corporation may cause all shares of the Restricted

 

2



--------------------------------------------------------------------------------

Stock remaining subject to the employment restriction imposed hereby to be
immediately forfeited to the Corporation and the Grantee shall have no further
rights with respect to such shares. Whether the Grantee has engaged in any of
the activities referred to in the immediately preceding sentence shall be
determined, in its discretion, by the Committee, and any such determination by
the Committee shall be final and binding.

C. If (i) a Section 8 Event occurs, (ii) the employment restriction imposed
hereby on the shares of the Restricted Stock has not previously lapsed,
(iii) such shares of the Restricted Stock have not been previously forfeited to
the Corporation, and (iv) the Grantee is not a person referred to in the proviso
to Section 8(A)(7) of the Plan, the employment restriction imposed hereby on
such shares of the Restricted Stock remaining subject to the employment
restriction imposed hereby shall lapse upon the occurrence of any Section 8
Event, such shares shall become vested, and the Corporation shall instruct its
transfer agent that such shares are no longer to be designated as restricted on
the transfer agent’s book-entry records of the owners of the Common Stock.

D. Except for transfers to a trust that is revocable by the Grantee alone as
permitted by Section 6(A) of the Plan and subject to the conditions set forth
therein, the Grantee shall not sell, exchange, assign, alienate, pledge,
hypothecate, encumber, charge, give, transfer or otherwise dispose of, either
voluntarily or by operation of law, any shares of the Restricted Stock, or any
rights or interests appertaining thereto, prior to the lapse of the employment
restriction imposed hereby as to such shares, except that the shares of the
Restricted Stock may be transferred by the Grantee by Will or, if the Grantee
dies intestate, by the laws of descent and distribution of the state of domicile
of the Grantee at the time of death. Subsequent to the lapse of the employment
restriction imposed hereby, Grantee agrees that the Restricted Stock cannot be
offered, sold, pledged or otherwise disposed of, and the Grantee will not offer,
sell, pledge or otherwise dispose of the Restricted Stock, except pursuant to
(i) an effective registration statement under the Securities Act of 1933, as
amended (the “1933 Act”) and qualification under applicable state and foreign
securities laws, or (ii) in accordance with Rule 144 under the 1933 Act.

E. As of the Effective Date, the shares of the Registered Stock shall be issued
in book-entry form in the name of the Grantee until any forfeiture of the shares
of the Restricted Stock to the Corporation. As of the Effective Date the
Corporation shall instruct its transfer agent that the shares of the Restricted
Stock (a) are to be recorded as owned by the Grantee and designated as
restricted on the transfer agent’s book-entry records of the owners of the
Common Stock, and (b) may not be transferred from the name of the Grantee until
the earlier of (i) when the Corporation instructs its transfer agent in writing
(including by facsimile or by electronic mail) pursuant to this Agreement to
record the shares as owned by the Corporation (rather than by the Grantee) or
(ii) when requested in writing (including by facsimile or by electronic mail) by
the Grantee (or the Grantee’s personal representative) after the Corporation has
instructed its transfer agent in writing (including by facsimile or by
electronic mail) that such shares are no longer to be designated as restricted
on the transfer agent’s book-entry records. If the employment restriction
imposed by this Agreement lapses with respect to such shares, the Corporation
shall instruct its transfer agent that such shares are no longer to be
designated as restricted on the transfer agent’s book-entry records of the
owners of the Common Stock. If such shares are forfeited to the Corporation by
the Grantee under this Agreement,

 

3



--------------------------------------------------------------------------------

the Corporation shall instruct its transfer agent that such shares are no longer
to be recorded as owned by the Grantee but rather shall be recorded as owned by
the Corporation. The Grantee hereby acknowledges that the transfer agent may
take such action based solely on instructions from the Corporation and shall
hold the transfer agent harmless from any liability for such action.

4. Section 83(b) Election; Withholding of Taxes. The Grantee shall be advised by
the Corporation or a Subsidiary as to the amount of any Federal income or
employment taxes required to be withheld by the Corporation or such Subsidiary
on the compensation income resulting from the award of the Restricted Stock. The
timing of the withholding will depend on whether the Grantee made an election
under Section 83(b) of the Code. State, local or foreign income or employment
taxes may also be required to be withheld by the Corporation or a Subsidiary on
any compensation income resulting from the award of the Restricted Stock. The
Grantee shall pay any taxes required to be withheld directly to the Corporation
or any Subsidiary in cash upon receipt. If the Grantee does not pay any taxes
required to be withheld directly to the Corporation or one of its Subsidiaries
within ten days after any such request, the Corporation or any of its
Subsidiaries may withhold such taxes from any other compensation to which the
Grantee is entitled from the Corporation or any of its Subsidiaries. The Grantee
shall hold the Corporation and its Subsidiaries harmless in acting to satisfy
the withholding obligation in this manner if it becomes necessary to do so.
Notwithstanding other provisions of this Agreement, the Corporation shall not be
required to instruct its transfer agent that the shares of Restricted Stock are
no longer to be designated as restricted on the transfer agent’s book entry
records of the owners of the Common Stock until all taxes required to be
withheld with respect to the Restricted Stock have been paid to the Corporation
or a Subsidiary.

5. Interpretation of Plan and Agreement. This Agreement is the restricted stock
agreement referred to in Section 6(A) of the Plan. If there is any conflict
between the Plan and this Agreement, the provisions of the Plan shall control.
Any dispute or disagreement which shall arise under or in any way relate to the
interpretation or construction of the Plan or this Agreement shall be resolved
by the Committee and the decision of the Committee shall be final, binding and
conclusive for all purposes.

6. Effect of Agreement on Rights of Corporation and Grantee. This Agreement does
not confer any right on the Grantee to continue in the employ of the Corporation
or any Subsidiary or interfere in any way with the rights of the Corporation or
any Subsidiary to terminate the employment of the Grantee.

7. Binding Effect. This Agreement shall be binding upon the successors and
assigns of the Corporation and upon the legal representatives, heirs and
legatees of the Grantee.

8. Entire Agreement. This Agreement constitutes the entire agreement between the
Corporation and the Grantee and supersedes all prior agreements and
understandings, oral or written, between the Corporation and the Grantee with
respect to the subject matter of this Agreement.

 

4



--------------------------------------------------------------------------------

9. Amendment. This Agreement may be amended only by a written instrument signed
by the Corporation and the Grantee.

10. Section Headings. The Section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of any of the provisions of this Agreement.

11. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the Commonwealth of Pennsylvania.

IN WITNESS WHEREOF, the Corporation and the Grantee have executed this Agreement
as of this 15th day of February, 2011.

 

WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION

By:

 

 

 

Scott Wahlstrom

 

Vice President, Human Resources

GRANTEE:

 

(NAME) WITNESS:

 

 

5